DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 25 depends on claim 24 and rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 27-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Imoto et al. (20050083405 A1).

Regarding claim 21, Bowron et al. discloses (see Fig. 1) a lens system for use with a camera (as in Fig. 1-5 and paragraph [0027]), comprising: 
a first lens element  (30, paragraph [0025]) configured to receive an image and compress the image in a horizontal or vertical dimension to produce an image having a reduced aspect ratio (paragraph [0027] discloses use of system as a camera and light transmit from object to image receiver and compresses the image, see paragraph [0032] for anamorphic lens functionality) ; and 
a second lens element (26 or 28) configured to improve a quality of the image produced by the first lens group in the dimension of compression (as in Fig. 2 and Fig. 5 all rays are well focused on image sensor 32 indicating reduced blurring image inherent to produce image on projection screen or imager in a camera), wherein the second lens element is aligned along an optical axis of the first lens element (all the lenses in Fig. 1-2 are aligned on an optical axis 24).
Brown et al. does not specifically state the second lens element configured to improve a quality of image.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to correct improve the quality of image since it was known in the art to improve the quality of image instance Imoto et al. discloses lens system to improve the image quality (see paragraph [0098]).

Regarding claim 23, 27, Bowron et al. discloses (see Fig. 1) third lens element interposed between the first lens element and the second lens element (one of the lens 

Regarding claim 24, Bowron et al. discloses (see Fig. 1) a digital image sensor (32), wherein the second lens element (28) is interposed between the first lens element (30) and the digital image sensor  (32) such that the digital image sensor receives the image produced by the second lens element (see paragraph [0027] discloses 32 as digital image sensor).

Regarding claim 28, Bowron et al. in view of Imoto et al. discloses the lens as in claim 21 except the at least the first lens element  is configured to compress the image in a dimension of anamorphic compression by squeeze ratio of at least 1.19.
Bowron et al. in view of Imoto et al. discloses the image may be transmitted through an anamorphic lens, in which the image is compress along the axis. Thus, for example, a 1.33:1 native format may be projected in a 1.85:1 on-screen format (see paragraph [0003]) or vice versa. (paragraph [0005] discloses support for other formats)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide squeeze ratio of approximately 1.19 in order to provide proper image format, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 29, Bowron et al. discloses (see Fig. 1) a lens system for use with a camera (as in Fig. 1-5 and paragraph [0027]), comprising: 
An anamorphic lens element  (30, paragraph [0025]) configured to receive an image and compress the image in a horizontal or vertical dimension to produce an image having a reduced aspect ratio (paragraph [0027] discloses use of system as a camera and light transmit from object to image receiver and compresses the image, see paragraph [0032] for anamorphic lens functionality) ; and 
a corrective lens element (28) configured to improve an optical quality of the image produced by the anamorphic lens element in the direction of compression (as in Fig. 2 and Fig. 5 all rays are well focused on image sensor 32 indicating reduced blurring image inherent to produce image on projection screen or imager in a camera), as process by a digital image sensor positioned to receive an image from the corrective lens (all the lenses in Fig. 1-2 are aligned on an optical axis 24 which received by image receiver).
Bowron et al. in view of Imoto et al. discloses the image transmitted through an anamorphic lens, in which the image is compressed along the axis. Thus, for example, an object image with  1.85:1 may be converted in a 1.33:1 native format on imager format (see paragraph [0003]) or vice versa. (paragraph [0005] discloses support for other formats)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide squeeze ratio of approximately 1.19 in order to provide proper image format, since it has been held that discovering an optimum value of a 

Regarding claim 30, Bowron et al. discloses (see Fig. 1) the corrective lens element (28) is interposed between the digital image sensor  (32)  and the anamorphic lens element (30), wherein the corrective lens element is aligned along the optical axis of the anamorphic lens element (all the lenses in Fig. 1-2 are aligned on an6 optical axis 24).

Regarding claim 33, Bowron et al. discloses (see Fig. 1) power lens element interposed between the Anamorphic lens element and the corrective lens element (one of the lens 42 closest to lens 44), wherein the third lens element comprises a powered lens element as corrective lens (42 as shown are biconvex lens).

Regarding claim 34, Bowron et al. discloses (see Fig. 1) a digital image sensor (32), wherein the corrective lens element (28) is interposed between the digital image sensor  (32) and anamorphic lens element (30).

Claims 22, 31-32 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Imoto et al. (20050083405 A1) and further in view of Sakuma et al. (4712884).

Regarding claim 22, Bowron et al. in view of Imoto et al. discloses the lens as in claim 1 where first lens element is an anamorphic lens (30) and do not teach the second lens element comprises one or more of a toroidal lens element or a birefringent material.
Sakuma et al. discloses lens system as in Fig. 1 with corrective lens 20 as toroidal lens.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use toroidal lens as corrective lens as disclosed by Sakuma et al. within the lens system of Bowron et al. in view of Imoto et al. in order to compensate for surface irregularity and curvature of field (column 2, line 25-30).

Regarding claim 31-32  Bowron et al. in view of Imoto et al. discloses the lens as in claim 29 except the corrective lens element comprises a birefringent material or a toroidal lens element.
Sakuma et al. discloses lens system as in Fig. 1 with corrective lens 20 as toroidal lens.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use toroidal lens as corrective lens as disclosed by Sakuma et al. within the lens system of Bowron et al. in view of Imoto et al. in order to compensate for surface irregularity and curvature of field (column 2, line 25-30).
It would have been obvious before the effective filing date of the claimed invention was to use birefringent material for improving image; since it has been held to be within the general skill of a worker in the art to select a known material on the basis 

	Regarding claim 36-40, The Examiner notes that the claims 36-40 are drawn to a method for improving an optical quality of image produced by a lens system which is incidental to the claimed lens system.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Bowron et al.,  Imoto et al. and Sakuma et al. 
	The Examiner notes further that Bowron et al.,  Imoto et al. and Sakuma et al.  discloses/teaches the device limitations.

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Imoto et al. (20050083405 A1) and further in view of Lipton et al. (20150301313 A1).

Regarding claim 25, Bowron et al. in view of Imoto et al. discloses the lens as in claim 24 except the digital image sensor has an active imaging area with a width along the horizontal or vertical dimension that is greater than 35 millimeters.
Lipton et al. discloses lens system as in Fig. 3A-3B the digital image sensor (302) has an active imaging area with a width along the horizontal or vertical dimension that is greater than about 35 millimeters. (paragraph [0030] discloses use of single digital 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wider than 35 mm image sensor  as disclosed by Lipton et al. within the lens system of Bowron et al. in view of Imoto et al. in order to form super 35 imaging element (paragraph [0030]-[0034]).

Claim 26, 35 is rejected under 35 U.S.C. 103 as being unpatentable over by Bowron et al. (20070081257 A1) in view of Imoto et al. (20050083405 A1) and further in view of Kweon et al. (20090052050 A1).

Regarding claim 26, Bowron et al. in view of Imoto et al. discloses the lens system as in claim 24.
Bowron et al. in view of Imoto et al. do not teach the digital image sensor includes an optical low-pass filter.
Kweon et al. discloses (see Fig. 9) the digital image sensor (932) includes an optical low-pass filter (F) (see paragraph [0173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical low pass filter between image sensor and corrective lens as disclosed by Kweon et al. within the lens system of Bowron et al. in view of Imoto et al. in order to remove a moire effect from the image (paragraph [0173]).

Regarding claim 35, Bowron et al. in view of Imoto et al. discloses the lens system as in claim 29.
Bowron et al. in view of Imoto et al. do not teach the digital image sensor includes an optical low-pass filter.
Kweon et al. discloses (see Fig. 9) the digital image sensor (932) includes an optical low-pass filter (F) (see paragraph [0173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical low pass filter between image sensor and corrective lens as disclosed by Kweon et al. within the lens system of Bowron et al. in view of Imoto et al. in order to remove a moire effect from the image (paragraph [0173]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 30, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872